UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1462


BRENDA MARIE ALDRIDGE,

                Plaintiff - Appellant,

          v.

MIRENA PRODUCT LIABILITY CASE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-01365-RDB)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brenda Marie Aldridge, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brenda    Marie      Aldridge     appeals   the    district       court’s

order    dismissing    her      civil   complaint.      We    have    reviewed    the

record and find no reversible error.               Accordingly, we affirm for

the   reasons    stated    by    the    district   court.      See     Aldridge    v.

Mirena Prod. Liab. Case, No. 1:14-cv-01365-RDB (D. Md. Apr. 28,

2014).     We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented     in     the   materials

before    this   court    and    argument     would   not    aid   the     decisional

process.



                                                                             AFFIRMED




                                          2